Citation Nr: 0431770	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  98-05 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from January 1980 to August 
1989.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the RO.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

The veteran contends that his back condition was incurred in 
or aggravated by active service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

The veteran's service medical records include a November 1979 
pre-induction medical examination.  During this examination 
the veteran reported a history of low back pain, which the 
examiner noted occurred for the first time two weeks 
previously and had lasted for a few hours.  The veteran's 
spine was clinically evaluated as normal by the examiner and 
he was found qualified for service.  During service the 
veteran was seen on several occasions for complaints of low 
back pain, generally associated with lifting.  

Results of magnetic resonance imaging (MRI) in December 1996 
revealed congenital stenosis at L2-S1 and degenerative 
disc/osteophytes at L2-3, L4-5 and L5-S1 resulting in extreme 
canal compromise, worse at L3-4.  The veteran underwent a 
laminectomy and disc removal that month. 

On VA spine examination in March 1997, the veteran reported a 
history of back pain sine January 1980.  Diagnoses after 
examination were back sprain, possible herniated nucleus 
pulposus without neurologic deficit, and status post spinal 
surgery.

The veteran's accredited representative avers that a VA 
examination should be performed to obtain a medical nexus 
opinion.  Pursuant to 38 U.S.C.A. § 5103A, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Although the 
veteran was afforded an examination in 1997, that examination 
does not provide any opinion as to the etiology of the 
veteran's back disorder, nor does the private medical 
evidence.

After considering the evidence of record, the Board finds 
that a VA examination addressing the nature and etiology of 
his back condition is warranted under 38 U.S.C.A. § 5103A(d).  
On remand, the RO should also ask the veteran to provide the 
names and addresses of any treatment he has received for his 
back condition since service.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disorder since service.  After securing 
the necessary release, the RO should 
obtain any records not already contained 
in the claims file.  If any records 
identified prove to be unavailable, such 
should be noted in the claims file and 
the veteran notified of the problem.  

2.  The veteran should be afforded a 
spinal examination to determine the 
etiology of any current back 
disorder(s).  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  The examiner should provide 
the reasons for his/her conclusions and 
opinions.

Specifically, the examiner should 
conduct an examination and, based on the 
results of the examination, review of 
the medical evidence of 
record, and sound medical principles, 
provide an opinion on whether any 
currently diagnosed low back condition 
is related to the veteran's active 
service.  If the examiner concludes 
there is a relationship between a 
current low back disorder and active 
service, the examiner should also 
provide an opinion on whether the 
veteran's condition existed prior to 
service, and if so, whether the 
underlying disorder underwent a 
permanent worsening as a result of 
service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

